      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 1 of 17 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 LYNN LIETZ, individually and on behalf          )
 of all other similarly situated,                )
                                                 )
                Plaintiff,                       )
                                                 )    Case No. 1:20-cv-3207
        v.                                       )
                                                 )
 SNAP-ON, INCORPORATED, SNAP-ON                  )
 TOOLS COMPANY, LLC,                             )
                                                 )
                Defendants.                      )

                   CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff Lynn Lietz, individually and on behalf of all others similarly situated, by and

through counsel, brings this class and collective action lawsuit against Defendants Snap-On,

Incorporated and Snap-On Tools Company, LLC (“Defendants” or “Snap-On”) under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Illinois Minimum Wage Law

(“IMWL”), 820 ILCS 105/1, et seq. Plaintiff alleges as follows upon personal knowledge as to

herself, her own acts, and experiences, and as to all other matters, upon information and belief,

including investigation conducted by her attorneys.

                                 NATURE OF THE ACTION

       1.     Plaintiff brings this action to redress Defendants’ violations of the FLSA and

IMWL by knowingly suffering or permitting certain full-time, hourly employees to perform

approximately 10 to 25 minutes of off-the-clock pre- and post-shift work each day without paying

any wages for this work.
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 2 of 17 PageID #:2




                                            PARTIES

       2.      Plaintiff Lynn Lietz is a natural person and a citizen of the State of Illinois. During

the relevant time period, Plaintiff worked as an hourly, non-exempt customer service

representative in one of Defendants’ call centers and was an “employee” of Defendants as defined

by the FLSA, 29 U.S.C. § 203(e)(1) and IMWL, 820 ILCS 105/3(d). Plaintiff is personally familiar

with, and was personally affected by, the policies and practices described in this Complaint.

Plaintiff has completed and filed an opt-in consent form to join this action. (Exhibit A).

       3.      Defendant Snap-On, Incorporated is a Delaware corporation registered to do

business in the State of Illinois. At all relevant times, Defendant Snap-On, Incorporated was an

“employer” of Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and IMWL, 820 ILCS

105/3(c).

       4.      Defendant Snap-On Tools Company, LLC is a Delaware limited liability company

registered to do business in the State of Illinois. At all relevant times, Defendant Snap-On Tools

Company, LLC was an “employer” of Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d) and

IMWL, 820 ILCS 105/3(c).

       5.      Defendants are covered by the FLSA because they are an “enterprise” under the

FLSA, 29 U.S.C. § 203(s)(1)(A). Defendants have employees engaged in commerce and revenue

that exceeds $500,000.00.

                                     JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action pursuant to 29 U.S.C. §

216(b), which provides that suit under the FLSA “may be maintained against any employer … in

any Federal or State court of competent jurisdiction.” Plaintiff has signed an opt-in consent form

to join this lawsuit. (Exhibit A).




                                                 2
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 3 of 17 PageID #:3




       7.      This Court also has federal question jurisdiction over this action pursuant to 28

U.S.C. § 1331 because Plaintiff’s claims arise under the FLSA.

       8.      This Court has supplemental jurisdiction over Plaintiff’s IMWL claims pursuant to

28 U.S.C. § 1367.

       9.      Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b) because

Defendants conduct business within this District and because a substantial part of the events and

omissions giving rise to the claims pleaded in this Complaint occurred within this District.

                                  FACTUAL ALLEGATIONS

       10.     Defendants are designers, manufacturers, and marketers of high-end tools and

equipment for professional use in the transportation industry including the automotive, heavy duty,

equipment, marine, aviation, and railroad industries. Defendants operate customer service call

centers throughout the State of Illinois.

       11.     Defendants employed Plaintiff and similarly situated employees as full-time,

hourly, phone-based customer service representatives, all of whom have similar jobs that include

answering customer phone calls on Defendants’ phone system, conferring on Defendants’ phone

system with third-party freight trucking companies regarding shipment of tool boxes, using

Defendants’ computer system to access databases and create work orders, following-up with

employees in other departments about work orders and completing paperwork relating to their

customer calls and work orders.

       12.     All full-time, hourly, phone-based customer service representatives receive

common training with respect to their work and the common policies underlying Plaintiff’s claims.




                                                3
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 4 of 17 PageID #:4




       13.     All full-time, hourly, phone-based customer service representatives for Defendants

have a similar daily work schedule that includes eight work hours, two 15-minute paid breaks, and

a 30-minute unpaid meal break.

       14.     Defendants maintain a common policy requiring all full-time, hourly, phone-based

customer service representatives to log-in to Defendants’ phone system within one minute of their

scheduled shift start-time, log-out of Defendants’ phone system within one minute of their

scheduled meal break start-time, log-in to Defendants’ phone system within one minute of their

scheduled meal break end time and log-out of Defendants’ phone system within one minute of

their scheduled shift end-time every day. Employees who do not consistently follow this policy

are subject to counselling and disciplinary action up to and including termination.

       15.     Defendants maintain a common policy and practice providing that all full-time,

hourly, phone-based customer sales representatives will be paid for all work hours tracked by

Defendants’ phone system which, because of the above policy, almost always is the same as their

scheduled work hours.

       16.     Defendants maintain a common policy requiring all full-time, hourly, phone-based

customer service representatives to answer one customer call after another, while simultaneously

fielding text messages (which had to be responded to within three minutes) and emails (which

hand to be responded to within one hour) from the minute their scheduled shift starts until their

meal break begins and from the minute their meal break ends until the minute their shift ends.

Compliance with this policy is encouraged through the above practice, the threat of counselling

and disciplinary action, and the use of performance benchmarks that require all phone-based

customer service representatives to handle a large volume of calls.




                                                4
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 5 of 17 PageID #:5




       17.     Defendants established the time and place of payment and rate of payment, and

promised to pay Plaintiff and similarly situated employees an hourly rate of pay for all time worked

on behalf of Defendants at their places of business as well as an overtime premium of time and

one-half of her regular hourly rate for all time worked in excess of 40 hours per week.

                          UNPAID PRE- AND POST-SHIFT WORK

       18.     Defendants maintain common timekeeping and compensation policies and

practices for all hourly-paid customer service representatives that include requiring Plaintiff and

similarly situated employees to sign in on a telephone system at the beginning of each shift, and

sign off the system at the end of each shift.

       19.     Consistent with the policies and practices described above, and with the knowledge

and approval of their supervisors, all full-time, hourly, phone-based customer service

representatives are required to spend approximately five to 15 minutes before their scheduled shift

start-time each day performing job-related tasks that include: powering up the laptop; launching

Outlook; printing the list of daily promotional items to sell to franchisees; launching Verint to

access the daily schedule for breaks, lunches, research time, and potential meetings; launching

SPEC, a program used for custom tool box orders; launching two other order entry programs, each

of which contained an additional four to five programs used to find items, price, product

description, warehouse availability, and to find orders and tracking numbers for shipments;

launching resource guides, launching Internet Explorer and opening “favorite” websites such as

Defendant’s online catalog; opening the Agent Notes program, which contained unresolved work

orders that had to be completed within 24 hours; launching the MASTIR application, which

contained various links to other company information; opening the order modification system in




                                                 5
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 6 of 17 PageID #:6




order to change or cancel existing orders; and launching the Touch Point application to log in and

accept calls.

       20.      During her employment, Plaintiff arrived at her desk approximately five to 15

minutes before her shift start-time to perform the above-mentioned activities. During her

employment, Plaintiff personally observed dozens of full-time, hourly, phone-based customer

service representatives arrive at their desks approximately five to 15 minutes before their

scheduled shift to power up their laptops, launch the required programs, and prepare for their day.

       21.      Consistent with the policies and practices described above, and with the knowledge

and approval of their supervisors, full-time, hourly, phone-based customer service representatives

routinely spend approximately five to 10 minutes after their scheduled shift end-time each day

performing job-related tasks including closing out of each individual program listed above and

powering down their laptops. If Plaintiff and similarly-situated employees did not close out of each

individual program prior to powering down their laptops, Defendants would send them a

“violation” email listing how many times each violation occurred.

       22.      During her employment, Plaintiff remained at her desk for approximately five to

10 minutes past her scheduled shift-end time to close out of each individual program opened during

her shift and power down her laptop. During her employment, Plaintiff personally observed dozens

of full-time, hourly, phone-based customer service representatives remain at their desks

approximately five to 10 minutes after their scheduled shift to close out of programs and power

down their laptops.

       23.      Plaintiff’s supervisors, through their regular observation of Plaintiff and similarly-

situated employees, regular interactions with Plaintiff and similarly-situated employees, and

regular discussions with Plaintiff and similarly-situated employees, knew that Plaintiff and




                                                  6
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 7 of 17 PageID #:7




similarly-situated employees spend approximately 10 to 25 minutes before and after their

scheduled shift almost every day, but never freed them from performing pre- and post-shift work,

required them to enter their pre-and post-shift work in Defendants’ timekeeping system, or caused

them to be paid any wages for their pre- and post-shift work.

       24.     Full-time, hourly, phone-based customer service representatives so regularly

perform unpaid, off-the-clock pre- and post-shift work with their supervisors’ knowledge and

approval that it has become a de facto part of their required job duties.

       25.     If full-time, hourly, phone-based customer service representatives do not spend

approximately 10 to 15 minutes performing the tasks described above before and after their

scheduled shift each day, they cannot resolve their work orders, complete their required

paperwork, or provide the customer services their jobs require, placing them at risk of counselling

and disciplinary action up to and including termination.

       26.     Defendants paid Plaintiffs and similarly situated employees only for time while

they were logged into the telephone system: employees were not paid for work performed before

logging into the system or after logging off of the system.

       27.     During her employment, Plaintiff was regularly scheduled to work 40 hours per

week answering phone calls, text messages, and emails from Defendants’ customers and

franchisees at Defendants’ Customer Care Center in Crystal Lake, Illinois.

       28.     Upon information and belief, the amount of uncompensated time Plaintiff and

similarly situated employees spent on unpaid work activities ranged from 10 to 25 minutes daily.

As a result of working this uncompensated time, Plaintiff and similarly situated employees accrued

time over 40 hours in the workweek for which they were not compensated at an overtime rate

pursuant to state and federal law.




                                                 7
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 8 of 17 PageID #:8




       29.     Defendants’ failure to pay proper wages in a timely manner were made without

good faith, willful, and with reckless disregard for Plaintiff’s rights; and Plaintiff and similarly-

situated employees have been damaged by such failures.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       30.     Plaintiff brings her FLSA claim on an opt-in, collective basis pursuant to 29 U.S.C.

§ 216(b) for herself and all people who have worked as full-time, hourly customer service

representative for any Defendant in any workweek during the maximum limitations period (the

“FLSA Collective”). Plaintiff reserves the right to amend this definition as necessary.

       31.     Plaintiff belongs to the FLSA collective because she worked as an hourly paid

customer service representative during the relevant period.

       32.     The FLSA Collective is “similarly situated,” as is defined by 29 U.S.C. § 216(b)

because its members worked under similar terms and conditions, in similar jobs, and were

subjected to the same common, company-wide policies and practices described herein. Although

Plaintiff and the FLSA Collective members worked in different locations, this action may be

properly maintained as a collective action because, among other things:

               a.      The FLSA Collective members had the same employer;

               b.      The FLSA Collective members had similar job duties;

               c.      The FLSA Collective members worked under similar terms and conditions
                       of employment;

               d.      The FLSA Collective members were governed by similar timekeeping
                       policies, practices and systems;

               e.      The FLSA Collective members were governed by similar compensation
                       policies, practices and systems;

               f.      The FLSA Collective members were governed by similar policies, practices
                       and systems concerning work hours, pre-shift work, meal breaks, post-shift
                       work, overtime hours and overtime wages;



                                                 8
      Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 9 of 17 PageID #:9




               g.      The FLSA Collective members received similar training with respect to
                       their work and Defendants’ policies; and

               h.      The FLSA Collective members were required to meet similar performance
                       benchmarks.

        33.    Plaintiff and the FLSA Collective do not meet any test for exemption under the

FLSA.

        34.    Plaintiff estimates that the FLSA Collective, including both current and former

employees over the relevant period, exceeds 100 members. The precise number of FLSA

Collective members should be available from Defendants’ personnel, scheduling, time, and payroll

records, and from input received from the collective group members as part of the notice and “opt-

in” process provided by 29 U.S.C. § 216(b).

                        ILLINOIS CLASS ACTION ALLEGATIONS

        35.    Plaintiff brings her IMWL claim on an opt-out, class action basis pursuant to Fed.

R. Civ. P. 23 for herself and all Illinois residents who have worked as full-time, hourly customer

service representative for any Defendant in any workweek during the maximum limitations period

without receiving all overtime wages due for all of the overtime hours they worked (the “Illinois

Class”). Plaintiff reserves the right to amend this definition as necessary.

        36.    Plaintiff is a member of the Illinois Class because she is an Illinois resident who

worked as a full-time, hourly customer service representative for Defendants during the relevant

period and did not receive all overtime wages due for all of the overtime hours she worked.

        37.    Class treatment of Plaintiff’s IMWL claim is appropriate because the Illinois Class

satisfies the requirements of Fed. R. Civ. P. 23.

        38.    The Illinois Class is so numerous that joinder of all its members would be

impracticable. Defendants have over 100 employees who fit the Illinois Class definition, meaning

that joining all of their claims would be impracticable.


                                                    9
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 10 of 17 PageID #:10




       39.     Plaintiff’s claims are typical of the claims belonging to the Illinois Class. Plaintiff

is similarly-situated to the Illinois Class because she worked for Defendants under the common

policies and procedures identified herein and was denied legally-required wages for her work as a

result of Defendant’s common course of wrongful conduct.

       40.     There are material questions of law or fact that are common to the members of the

Illinois Class because, as discussed throughout this Complaint, Defendants engaged in a common

course of conduct that violated the Illinois Class members’ legal rights. The legality of Defendants’

policies will be demonstrated by applying generally applicable legal principles to common

evidence. Any individual questions Plaintiff’s claims present will be far less central to this

litigation than the numerous common questions of law and fact, including:

               a.      Whether Plaintiff and the Illinois Class have been subjected to materially-
                       identical timekeeping and compensation policies;

               b.      Whether Defendants maintain policies or procedures to keep accurate,
                       contemporaneous records of the hours worked by Plaintiff and the Illinois
                       Class;

               c.      Whether Defendants maintain policies or procedures to ensure that Plaintiff
                       and the Illinois Class are properly paid for all hours they actually worked;

               d.      Whether Defendants require Plaintiff and the Illinois Class to spend
                       approximately five to 15 minutes logging in on a computer and initializing
                       software programs;

               e.      Whether Defendants require Plaintiff and the Illinois Class to spend
                       approximately five to 10 minutes shutting down software programs and
                       logging out of the computer;

               f.      Whether Defendants denied Plaintiff and the Illinois Class overtime
                       premium wages owed under the IMWL; and

               g.      Whether Defendants should be required to pay compensatory damages,
                       liquidated damages, and/or attorneys’ fees and costs, or enjoined from
                       continuing the wage and hour violations alleged in this Complaint.




                                                 10
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 11 of 17 PageID #:11




       41.     Plaintiff will fairly and adequately assert and protect the interests of the Illinois

Class because: there is no apparent conflict of interest between Plaintiff and the Illinois Class;

Plaintiff’s counsel have successfully prosecuted many complex class actions, including state-law

wage and hour class actions, and will adequately prosecute these claims; and Plaintiff has secured

adequate financial resources to assure that the interests of the Illinois Class will not be harmed

because her counsel have agreed to advance the costs and expenses of litigation on the Class’

behalf contingent upon the outcome of this litigation consistent with Ill. R. Prof. Conduct 1.8(e)(1).

       42.     Allowing this action to proceed as a class action will provide a fair and efficient

method for adjudication of the issues presented by this controversy because issues common to the

Illinois Class predominate over any questions affecting only individual members; no difficulties

are likely to be encountered in the management of this litigation as a class action; and the claims

addressed in this Complaint are not too small to justify the expenses of class-wide litigation, nor

are they likely to be so substantial as to require the litigation of individual claims.

       43.     Allowing Plaintiff’s IMWL claims to proceed as a class action will be superior to

requiring the individual adjudication of each Illinois Class member’s claim, since requiring several

hundred hourly-paid employees to file and litigate individual wage claims will place an undue

burden on the Illinois Class members, Defendants, and the Courts. Class action treatment will

allow a large number of similarly-situated persons to prosecute their common claims in a single

forum simultaneously, efficiently, and without the unnecessary duplication of effort and expenses

if these claims were brought individually. Moreover, as the damages suffered by each Illinois Class

member are relatively small, the expenses and burdens associated with individual litigation would

make it prohibitively impractical for them to bring individual claims. Further, the presentation of

separate actions by individual Illinois Class members could create a risk for inconsistent and




                                                  11
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 12 of 17 PageID #:12




varying adjudications, establish incompatible standards of conduct for Defendants, and/or

substantially impair or impede the ability of the Illinois Class members to protect their interests.

       44.      Allowing Plaintiff’s claims to proceed as a class action is also appropriate because

Illinois wage laws expressly permit private class action lawsuits to recover unpaid wages.

                                          COUNT I
                                  VIOLATION OF THE FLSA
                                    Unpaid Overtime Wages

       45.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       46.      Defendant Snap-On, Incorporated is an “employer” as defined by the FLSA, 29

U.S.C. § 203(d).

       47.      Defendant Snap-On Tools Company, LLC is an “employer” as defined by the

FLSA, 29 U.S.C. § 203(d).

       48.      Plaintiff and the FLSA Collective are “employees” as defined by the FLSA, 29

U.S.C. § 203(e)(1).

       49.      The wages Defendants paid to Plaintiff and the FLSA Collective are “wages” as

defined by the FLSA, 29 U.S.C. § 203(m).

       50.      Defendants are “enterprises engaged in commerce” within the meaning of 29

U.S.C. § 203(s)(1)(A).

       51.      Section 216(b) of the FLSA expressly allows private plaintiffs to bring collective

actions to enforce employers’ failure to comply with the FLSA’s requirements.

       52.      Throughout the relevant period, Defendants have been obligated to comply with

the FLSA’s requirements, Plaintiff and the FLSA Collective members have been covered




                                                 12
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 13 of 17 PageID #:13




employees entitled to the FLSA’s protections, and Plaintiff and the FLSA Collective members

have not been exempt from receiving wages required by the FLSA for any reason.

          53.   Section 207(a)(1) of the FLSA requires employers to pay their employees an

overtime rate, equal to at least 1½ times their regular rate of pay, for all hours worked in excess of

40 hours per week.

          54.   Defendants have intentionally violated this provision of the FLSA with respect to

the FLSA Collective by maintaining common timekeeping and compensation policies and

practices that include: failing to maintain accurate, contemporaneous records of the FLSA

Collective members’ work and requiring the FLSA Collective members to regularly spend

approximately 10 to 25 minutes per day on unpaid work, thereby failing to pay them all wages

owed, including overtime premium wages.

          55.   By engaging in this conduct, Defendants have acted with willful and/or reckless

disregard for Plaintiff’s and the FLSA Collective members’ rights under the FLSA.

          56.   Plaintiff and the FLSA Collective members have been harmed as a direct and

proximate result of Defendants’ unlawful conduct because they have been deprived of overtime

premium wages owed for overtime-eligible work they performed and from which Defendants

derived a direct and substantial benefit.

          57.   For all the reasons stated above, Plaintiff and the FLSA Collective members are

similarly situated within the meaning of the FLSA, 29 U.S.C. § 216(b).

                                         COUNT II
                                 VIOLATION OF THE IMWL
                                   Unpaid Overtime Wages

          58.   Each of the preceding paragraphs is incorporated by reference as if fully set forth

herein.




                                                 13
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 14 of 17 PageID #:14




       59.        Defendant Snap-On, Incorporated is an “employer” as defined by the IMWL, 820

ILCS 105/3(c).

       60.        Defendant Snap-On Tools Company, LLC is an “employer” as defined by the

IMWL, 820 ILCS 105/3(c).

       61.        Plaintiff is seeking to recover unpaid overtime wages under the IMWL.

       62.        Plaintiff and the Illinois Class are employees entitled to the IMWL’s protections

and, during the relevant period, were not exempt from receiving wages payable under the IMWL

for any reason.

       63.        IMWL Section 4(a) requires employers to pay an employee overtime compensation

of “not less than 1½ times the regular rate at which he is employed” for all hours worked over 40

in a given workweek. See 820 ILCS § 105(4a).

       64.        Under the IMWL, overtime is calculated based on the number of hours worked in

a “workweek.” See 820 ILCS § 105(4a).

       65.        Throughout the relevant period, Section 8 of the IMWL required Defendants to

keep “true and accurate records of… the rate of pay, and the amount paid each pay period to each

employee [and] the hours worked each day in each work week by each employee….” See 820

ILCS § 105/8.

       66.        The IMWL provides that any “contract, agreement or understanding for or in

relation to such unreasonable and oppressive wage for any employment covered by this Act is

void.” See 820 ILCS § 105/2.

       67.        Defendants knowingly violated the IMWL by failing to make or maintain an

accurate, contemporaneous record of the pre- and post-shift work Plaintiff and the Illinois Class

members regularly performed.




                                                 14
    Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 15 of 17 PageID #:15




       68.     Defendants knowingly violated the IMWL by regularly allowing Plaintiff and the

Illinois Class members to perform approximately 10 to 15 minutes of off-the-clock pre- and post-

shift work each day.

       69.     Defendants knowingly violated the IMWL by regularly failing to pay Plaintiff and

the Illinois Class members any wages for their overtime-eligible pre- and post-shift work.

       70.     By engaging in this conduct, Defendants acted with willful and/or reckless

disregard for Plaintiff’s and the Illinois Class members’ rights under the IMWL.

       71.     There is no language in the IMWL, no exception to the IMWL, or any applicable

provision elsewhere in Illinois law that permits Defendants to avoid paying Plaintiff and the

Illinois Class members for their overtime work, and Defendants have no good faith justification or

defense for its failure to pay Plaintiff and the Illinois Class members all wages mandated by the

IMWL.

       72.     Plaintiff and the Illinois Class members have been harmed as a direct and proximate

result of the unlawful conduct described here, because they have been deprived of overtime

premium wages owed for overtime-eligible work they performed and from which Defendants

derived a direct and substantial benefit.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests the Court enter an Order:

       a.      Authorizing this matter to proceed as an FLSA Collective action with respect to
               Count I;

       b.      Certifying this matter to proceed as a Rule 23 class action with respect to Count II;

       c.      Appointing Stephan Zouras, LLP to serve as Class Counsel;

       d.      Requiring Defendants to provide the names and current (or best known) mailing
               and e-mail addresses of all FLSA Collective members;




                                                15
Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 16 of 17 PageID #:16




  e.    Authorizing Class Counsel to issue a notice informing the FLSA class members
        that this action has been filed, of the nature of the action, and of their right to opt-
        in to this lawsuit;

  f.    Finding that Defendants violated the applicable provisions of the FLSA by failing
        to pay all required overtime wages to Plaintiff and the FLSA Collective members;

  g.    Finding that Defendants willfully violated the applicable provisions of the FLSA
        by failing to pay all required overtime wages to Plaintiff and the FLSA Collective
        members;

  h.    Finding that Defendants violated the applicable provisions of the IMWL by failing
        to pay all required wages to Plaintiff and the Illinois Class members;

  i.    Granting judgment in favor of Plaintiff and the FLSA Collective members on Count
        I;

  j.    Granting judgment in favor of Plaintiff and the Illinois Class members on Count II;

  k.    Awarding all available compensatory damages in an amount to be determined;

  l.    Awarding all available liquidated damages in an amount to be determined;

  m.    Awarding pre-judgment interest on all compensatory damages due;

  n.    Awarding reasonable attorneys’ fees and reimbursement of all costs and expenses
        incurred in litigating this action;

  o.    Awarding equitable and injunctive relief precluding the continuation of the policies
        and practices pled in this Complaint;

  p.    Awarding any further relief the Court deems just, necessary, and proper;

  q.    Granting leave to add additional plaintiffs by motion, the filing of written consent
        forms, or any other method approved by the Court; and

  r.    Maintaining jurisdiction over this action to ensure Defendants’ compliance with the
        foregoing.




                                          16
   Case: 1:20-cv-03207 Document #: 1 Filed: 05/29/20 Page 17 of 17 PageID #:17




                                      JURY DEMAND

      Plaintiff hereby demands a jury trial in the above-captioned matter.

Date: May 29, 2020                                 Respectfully Submitted,

                                                   /s/ Haley R. Jenkins
                                                   Ryan F. Stephan
                                                   Haley R. Jenkins
                                                   STEPHAN ZOURAS, LLP
                                                   100 N. Riverside Plaza
                                                   Suite 2150
                                                   Chicago, Illinois 60606
                                                   312.233.1550
                                                   312.233.1560 f
                                                   rstephan@stephanzouras.com
                                                   hjenkins@stephanzours.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   AND THE PUTATIVE CLASS




                                              17
